           Case 1:19-cv-10365-IT Document 1 Filed 02/27/19 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________
                                   *
TAMAR HOD, M.D.,                   *
                                   *
       Complainant,                *
                                   *
                                   *
v.                                 *    Civil Action No. ________
                                   *
BRIGHAM AND WOMEN’S HOSPITAL, *
INC.; THE GENERAL HOSPITAL         *
CORPORATION; PARTNERS              *
HEALTHCARE SYSTEM, INC.; JOSEPH *
BONVENTRE, M.D.,                   *
                                   *
       Respondents.                *
__________________________________ *

                                   NOTICE OF REMOVAL

       Defendants Brigham and Women’s Hospital, Inc. (“BWH”), The General Hospital

Corporation, and Joseph Bonventre, M.D. (collectively “Defendants”) hereby remove from the

Superior Court Department of the Trial Court, Suffolk County, Commonwealth of

Massachusetts, the case captioned Tamar Hod M.D. v. Brigham and Women’s Hospital, Inc. et

al., Civil Action No. 1984CV00242 (hereinafter the “state court action”). In support of this

Notice of Removal, Defendants state:

I.     Introduction

1.     On or about January 24, 2019, Plaintiff Tamar Hod, M.D. (“Plaintiff”) filed the state

court action. See Summons and Complaint and Related Papers (“Complaint”), filed herewith as

Exhibit 1. See also Suffolk Superior Court Case Docket, printed February 27, 2019, filed

herewith as Exhibit 2.



                                                1
             Case 1:19-cv-10365-IT Document 1 Filed 02/27/19 Page 2 of 4



2.     This is an employment case; Plaintiff states that her contract of employment was

wrongfully terminated and that she was mistreated because of her national origin. See

Complaint, ¶¶ 107-172.

II.    Service of the State Court Action

3.     Defendants accepted service of the Complaint in the state court action on February 6,

2019. See Acceptance of Service Paperwork, filed herewith as Exhibit 3.

4.     A copy of all process, pleadings, and orders served upon Defendants are attached at

Exhibit 1.

III.   Bases for Removal

5.     Plaintiff alleges throughout her Complaint that Defendants mistreated her because of her

national origin in violation of Title VII. See, e.g., Complaint, ¶¶ 137-144, 159-172.

6.     A federal question is evident on the “face of the complaint,” and it may, therefore, be

removed. See Gully v. First Nat’l Bank, 299 U.S. 109, 113 (1936); Rossello-Gonzalez v.

Calderon-Serra, 398 F.3d 1, 10 (1st Cir. 2004). 1

7.     This Court has jurisdiction over a Title VII claim under 28 U.S.C. § 1331. Defendants

may remove the state court action to this Court under 28 U.S.C. §§ 1441 and 1446. The Court

has supplemental jurisdiction over Plaintiff’s state claims (the Complaint also contains common

law contractual claims and alleges violations of the state fair employment practices act, M.G.L.

c. 151B) under 28 U.S.C. § 1367.




1
       It is plain in the Complaint that “Title VII” is Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq. See Complaint, in count captioned “National Origin Discrimination
Under Title VII,” ¶ 142 (“Dr. Hod experienced disparate treatment in material aspects of her
employment as a result of her national origin.”).
                                                    2
              Case 1:19-cv-10365-IT Document 1 Filed 02/27/19 Page 3 of 4



8.        In addition, this Court has subject matter jurisdiction based on diversity of parties, 28

U.S.C. § 1332: Plaintiff is a resident of Israel; all Defendants of Massachusetts; Plaintiff states

the amount in controversy exceeds $75,000. Complaint, ¶¶ 17-21; id., at state court civil action

cover sheet (ad damnum describing more than $100,000 in damages).

IV.       Conclusion

9.        Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly file written notice of the filing

of this Notice of Removal with the Clerk of the Suffolk Superior Court. Defendants will also

serve a copy of the notice filed with the Suffolk Superior Court on Plaintiff’s counsel.

10.       This Notice of Removal is filed within thirty days of receipt of service. See 28 U.S.C. §

1446(b).

11.       Nothing in this Notice of Removal or related documents should be interpreted as a waiver

or relinquishment of the rights of Defendants to assert any defense or affirmative matter in this

action.

          WHEREFORE, Defendants request that the case styled Tamar Hod M.D. v. Brigham and

Women’s Hospital, Inc. et al., Civil Action No. 1984CV00242 be removed from the Superior

Court Department of the Trial Court, Suffolk County, Massachusetts to this Court.




                                                    3
           Case 1:19-cv-10365-IT Document 1 Filed 02/27/19 Page 4 of 4




                                            Respectfully submitted,

                                            BRIGHAM AND WOMEN’S HOSPITAL, INC.,
                                            THE GENERAL HOSPITAL CORPORATION,
                                            and JOSEPH BONVENTRE, M.D.,


                                            By their attorneys,

                                            /s/ Eugene J. Sullivan III

                                            ___________________________________
                                            Eugene J. Sullivan III, BBO#656497
                                                   jay@sullivanandreed.com
                                            Thomas A. Reed, BBO#559878
                                                   treed@sullivanandreed.com
                                            Sullivan and Reed LLP
                                            245 First Street, 18th Floor
                                            Cambridge MA 02142
Dated: February 27, 2019                    telephone: 617.758.8160


                                     Certificate of Service

Undersigned certifies that on this date he filed this document via the ECF system and he caused a
true copy of this document to be served upon counsel for plaintiff, David J. Shlansky, Esq.,
Shlansky Law Group, 1 Winnisimmet St, Chelsea MA 02150, by email
(David.shlansky@slglawfirm.com).

Dated: February 27, 2019                                           /s/ Eugene J. Sullivan III




                                               4
